I am of the opinion that the testimony of the plaintiff would amply support a finding of negligence on the part of the defendant. *Page 8 
As indicated by the drawing (Exhibit G), County Trunk ran west from the outside of the curve of State Trunk Highway 83.
Both plaintiff and defendant testified that they failed to see each other, because immediately before the collision a Buick automobile passed the defendant's truck on the curve, and came dangerously clause to colliding head on with the plaintiff.
As the Buick passed on to the northwest on Highway 83, the plaintiff and defendant saw each other momentarily and then collided, the front of the plaintiff's car striking the right front axle of the defendant's truck.
The majority concludes that the defendant clearly entered the intersection first and therefore had the right of way over the plaintiff.  With this I am unable to agree.  The opinion proceeds upon the assumption that the defendant was driving off onto Highway K in a straight line.  The plaintiff's testimony would indicate that defendant went somewhat beyond the intersection because the Buick was passing him; then as soon as the Buick cleared, defendant made a sharp and sudden turn to get over onto Highway K.
Neither do I think the record discloses such difference in speed between plaintiff's and defendant's vehicles that this court can decide as a matter of law that because defendant was driving slower he arrived in the intersection first.
The plaintiff testified that before he saw the Buick he was traveling about forty-five miles per hour; that when the Buick came over on his side of the road he applied his brakes to avoid a head-on collision and that the Buick pulled back immediately to its own side of the road.  He further testified that after the Buick pulled back on its side of the road Mr. Ludtke "shot from the north side of 83 to go up K on a perfectly right angle to my car."  That was a matter of seconds before the collision. *Page 9 
This testimony of the plaintiff is corroborated by the physical facts.  The front of the plaintiff's car collided with the truck at the right front axle.
The majority quotes sec. 85.18(1), Stats., which provides:
"When two vehicles approach or enter an intersection at approximately the same time, the driver of the vehicle on the left shall yield the right of way to the vehicle on the right, except as otherwise provided in this section. . . .  The driver of a vehicle approaching but not having entered an intersection shall yield the right of way to a vehicle within such intersection and turning therein to the left across the line of travel of such first-mentioned vehicle; provided, the driver of the vehicle turning left has given a plainly visible signal of intention to turn as aforesaid."
It is obvious that the legislature thought that one car could get into an intersection first even though both cars had approached the intersection at approximately the same time. That such is the fact is common knowledge.  At the speeds at which they were traveling, the truck and car would traverse the intersection in one or two seconds; that they collided is proof that they approached within a second of the same exact time, which certainly is close enough to be considered approximately the same time.
Even though it could be established that defendant was first in the intersection, I am of the opinion that it would not relieve him of all negligence.
The defendant had the duty to yield the right of way to the plaintiff unless he acquired the right of way over the plaintiff by giving a visible signal to plaintiff of his intention to cross his path.  His duty to so manage his car was not modified by the hazardous passing of the Buick.  The defendant's view of the road to the northwest being obstructed by the passing Buick, he had the obligation to keep his automobile in the inside lane until his view to the north would indicate a clear condition making a left turn safe or disclose the *Page 10 
plaintiff at sufficient distance that defendant could give a visible signal and turn ahead of him.  His abrupt swing onto the plaintiff's side of the road may well be considered by a jury to be negligence which caused the accident.
While the jury found both drivers free from negligence, it is to be noted that the trial court gave an instruction that a collision may occur between two vehicles without negligence on the part of either driver, and if it does, it is then said to be an unavoidable accident.
It is not rash to presume that the trial court considered this to be an error which alone would prompt it to grant a new trial in the interests of justice.  In its opinion the trial court said:
"The jury in finding neither driver guilty of negligence in effect found the accident was unavoidable.  No such claim was made by either party in the pleadings.  Each party accused the other of several acts of negligence.  The accident occurred in daylight at an intersection familiar to both parties.  While there may have been a momentary obstruction of vision while the third car was passing, the failure of either or both parties to have their vehicles under control or to make an efficient observation as they entered the intersection constitutes such a failure to exercise ordinary care that the jury could not have given the answers as to negligence the careful consideration that the case required."
In this conclusion it was right and its order granting a new trial should be affirmed. *Page 11